Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2273
                     Lower Tribunal No. 12-15168 SP
                          ________________

            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                     Millennium Radiology, LLC,
                     d/b/a Millennium Open MRI,
                       a/a/o Rosaly Bermudez,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
      We reverse and remand consistent with our decision in United Auto.

Ins. Co. v. Millennium Radiology, LLC, 337 So. 3d 834, 837 (Fla. 3d DCA

2022) (“Millennium’s ‘identity’ is not the same in each of these cases against

United Auto; Millennium draws its identity from its assignor from case to

case. The identity element of collateral estoppel, therefore, is not satisfied.”).




                                        2